Citation Nr: 0923094	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-26 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability manifested 
by neck pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1987 to 
June 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

Initially, the Board notes that by way of a February 2004 
report of contact, the Veteran noted that he wished to 
withdraw the issue of a higher initial rating for hallux 
valgus.  Therefore, this issue is no longer before the Board.


REMAND

The Veteran contends that the injury that caused her right 
shoulder tendonitis was the same incident that caused her 
neck disability for which she now seeks service connection.  
She noted that she initially injured her shoulder in a motor 
vehicle accident in 1989, and re-injured her shoulder in 2000 
playing basketball.  She stated that the onset of neck pain 
was in November 2000, but was not associated with her 
shoulder symptoms; however, by 2005 or 2006, her neck pain 
seemed to accompany the flare-ups of shoulder pain.  See 
December 2008 VA medical examination.  In this case, service 
treatment records (STRs) from Wuerzburg MEDDAC in Germany, 
contain a November 2000 entry noting that the Veteran was 
playing basketball and injured her shoulder.  She reported 
that the pain was in her biceps, then shoulder, into the 
interscapular area and neck.  The November 2000 entry noted 
that a cervical spine x-ray series revealed straightening of 
the cervical lordosis, and a diagnosis of cervical 
spondylosis.  A consultation report dated in December 2000 
noted that pain from the October 2000 basketball injury had 
moved to the posterior shoulder and cervical area.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Here, the July 2005 Board remand 
specified that the Veteran should be afforded a VA orthopedic 
examination to assess whether he had a currently diagnosed 
neck disability, and if so, whether it was traceable to 
military service, or whether it was caused or made worse by a 
service-connected right shoulder disability.  Although the 
Veteran was afforded a VA examination in December 2008, and 
the examiner rendered a diagnosis of mild degenerative 
arthritis of the cervical spine, the examiner only provided 
an opinion regarding whether the Veteran's current neck 
disability was caused by her service-connected right shoulder 
disability, and did not offer an opinion as to whether her 
currently diagnosed neck disability was traceable directly to 
her military service, nor did he comment on whether the 
Veteran's current neck disability was aggravated by her right 
shoulder disability.  As such, given the guidance of the 
Court in Stegall, the case must again be remanded in order to 
accomplish these directives.

Specifically, regarding whether the Veteran's neck disability 
was caused or made worse by her service-connected right 
shoulder disability, the examiner opined that there was 
simply nothing either in the medical record or the medical 
literature which would suggest or support any causal 
relationship between the Veteran's shoulder problem and her 
recurring neck pain, and cervical spine problems.  Further, 
of record at the time of the December 2008 VA examination, 
but not commented on by the examiner, was a November 2005 
private medical opinion by J.H., M.D. stating that the 
Veteran's neck discomfort was closely associated with her 
right shoulder injury, noting that although cervical spine x-
rays were negative, the military records suggested cervical 
strain at the time she also had a right shoulder injury.  Dr. 
H. stated that the continuing symptoms in the neck associated 
with the right shoulder symptoms were recurrent cervical 
strain, but stated that other than that, there was no 
underlying cervical spine or nerve root injury.  See November 
2005 statement by J.H., M.D.  On remand, this medical opinion 
should be addressed by the VA examiner, in addition to the 
service treatment record entries dated in November and 
December of 2000.

Lastly, a review of the record discloses that the Veteran has 
not been adequately notified in accordance with the 
provisions of the VCAA.  Specifically, the Veteran should be 
notified of what is required to substantiate a claim for 
service connection on a secondary basis.  The Veteran should 
be informed that in order to support a claim for secondary 
service connection, the evidence must show that a current 
neck disability (degenerative changes of the cervical spine 
or any other diagnosed neck disability) was caused or 
aggravated by a service-connected disability.  Specifically, 
the Veteran should be notified that a disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2006).  
Further, additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  The Board will therefore also remand in order to 
ensure that the Veteran receives the due process to which she 
is entitled.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant of what is required to 
substantiate a claim for secondary 
service connection.  The Veteran should 
be informed that in order to support her 
claim for secondary service connection, 
the evidence must show that she has a 
current neck disability that was caused 
(proximately due to or the result of) or 
aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) 
(2006).

2.  The Veteran should be afforded a VA 
spine examination to obtain an opinion as 
to whether any neck disability is 
traceable directly to active duty 
military service, and whether any neck 
disability has been caused or made 
chronically worse by a service-connected 
disability.  All evidence of record 
should be addressed in the opinion, 
especially the entries in the STRs dated 
in 2000 referencing the neck/cervical 
spine, and the November 2005 medical 
opinion by J.H., M.D., which discussed a 
possible relationship between the 
Veteran's right shoulder disability and 
current neck disability.  The examiner 
should explain why he/she arrived at the 
conclusions reached in this case, 
referring to evidence or statements of 
record and medical principles that 
specifically support the examiner's 
ultimate opinion as to causation and 
aggravation of the neck disability by a 
service-connected disability and/or the 
conclusion that a neck disability is 
traceable directly to active duty 
military service.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
request, especially with respect to 
detailing and explaining any connection 
to service-connected disability, or 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Action on the claims of 
secondary service connection should be 
taken in accordance with the provisions 
of 38 C.F.R. § 3.310 (2006), which was 
the version in effect when the Veteran 
filed her claim.  If any benefit sought 
is not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

